IDS
The IDS filed 11 August 2021 has been reviewed and does not affect allowability.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Rami Moussa on 9 August 2021.

Only Independent claims 1 and 12 are amended to address a clarity issue.  
The last paragraph of claim 1 is amended as follows:

“said trigger is operable to cause setting said welding- type parameter to a specific value from said plurality of available values only in response to receiving from the trigger a corresponding specific input from said plurality of predetermined distinct inputs.”

Similarly, the last paragraph of claim 12 is amended as follows:
	
from the trigger a corresponding specific input from said plurality of predetermined distinct inputs.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13, 15-17, 19, and 24-25 are allowed.
The invention as claimed is not obvious over the prior art, and specifically over the prior art of Brown, Kachline, and Parker.  
Specifically, the independent claims claim wherein the “trigger is operable to cause setting the welding parameter to a specific value from the plurality of available values only in response to receiving from the trigger a corresponding specific input from the plurality of predetermined distinct inputs”, and wherein “each of the plurality of available values from which the parameter is set is associated with a specific input from a plurality of predetermined distinct inputs performed using the trigger which is also associated with one of a plurality of parameter schedules are not taught by the prior art, or their combination (See applicant’s arguments, p. 11 last paragraph and p. 12 first paragraph) That is, setting, via the trigger, the welding-type parameter to a specific value from a plurality of available values, which then sets one of a plurality of distinct inputs which is associated with a specific predetermined weld parameter schedules from a plurality of weld parameter.  While the prior art does have setting different parameters, it does it by having different set positions of the trigger, or having the trigger increment the parameters (Brown), but it does not do it by setting “the weld parameter 
While it is noted that many of the limitations, separately, are conventional (e.g. welding schedules, trigger, setting parameters, etc.), it is specifically the relationship between the elements, and particularly the specificity how the trigger causes the parameters and/or the welding schedules to change, that makes this invention novel and not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE H SAMUELS/Examiner, Art Unit 3761     

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715